The gist of the opinion is that because Sisk was a director of the Jordan Company, the burden of proof was upon him to establish the fairness of his dealing with the Company, regardless of whether he took part in the transaction in any degree as representing the Company. The mere fact that he was a director seems to be considered enough. The court further holds that it was his duty in the first instance to present the evidence of the fairness of the transactions. The court says: "That Sisk, while a director, made a profit through transactions with his *Page 395 
corporation, in the absence of proof by him of the fairness of the transactions, gave the receiver the right of avoiding them unless, indeed, the contracts on their face show their fairness."
I think that it is here that, upon the finding, the court is mistaken. The finding is explicit that the Jordan Company had exhausted its credit at its banks, was pressed for funds, and had to secure financial assistance from other sources; that the president and treasurer alone fixed and determined commissions; that Sisk was not acting for and in behalf of the Company in his transactions with the Company, and was under no duty to account to the Company. The transactions with Sisk were not the result of any votes of the directors, but were entered into in the ordinary course of business by the president and treasurer of the Company. There were no secret profits. Sisk continued after he was elected a director to furnish financial assistance, as he had done for twenty months before he became a director. Prior to the appointment of the receiver the reports of the treasurer showed, and Sisk believed, the Company was solvent. Sisk had nothing to do with the management of the corporation in the matters in which he was interested. He in no sense represented both parties in his transactions, but dealt purely in his individual capacity. These facts, affirmatively found, while they do not prevent the examination of these relations to see whether they were fair, place Sisk in the prima facie position of a stranger and throw the duty of attack upon the challenging party. Otherwise there is no efficacy in the rule that if a director establishes that he was acting as a stranger, — that is, takes himself out of the situation of representing both sides in a transaction — he prima facie takes himself out of the position which is at the basis of his special liability as trustee. In Smith v. Skeary, 47 Conn. 47, it *Page 396 
was said (p. 55): "It is true that in this case there is the additional circumstance that the sale was made to parties who were previously interested in the corporation; but that fact is of no importance unless it should further appear that they had something to do with the management of the property before as well as after the sale; and that is not found. If stockholders and directors may deal with the corporation in their individual capacity, the law will protect them as well as other parties. Their relation to the corporation however may be shown as bearing upon the question of good faith, and will be weighed with the other evidence, but will not as matter of law destroy what would otherwise be a valid legal change of possession."
In Thompson on Corporations (2d Ed. Vol. 2) § 1224, many cases are cited to the proposition that directors may deal with the corporation while it remains solvent, with the knowledge of its stockholders, and may lend it money or buy property of it the same as a stranger. Beach v. Miller, 130 Ill. 162
(22 N.E. 464) and note to the same case, 17 Amer. St. Rep. 300. In the latter note it is said: "Where a director does not at the same time represent his own interest and that of a corporation, there is little or no doubt that he may contract with it, and buy or sell its property, or borrow its money and give his note therefor, or loan it his money and take in consideration its notes or other securities, and enforce payment in case default should be made therein." To the same effect see Barnes v.Spencer  Barnes Co., 162 Mich. 509, 522,127 N.W. 752, 139 Amer. St. Rep. 587, 596, citing many cases. The proposition is also well stated in 7 R.C.L. p. 481, and many modern cases are there cited.
It is to be remembered that at the time of the transaction in question every one supposed the Jordan Company solvent; so that rulings based on insolvency *Page 397 
at the time of the transaction are beside the mark; the mere fact that Sisk was a director does not, when, as here, he has shown that he occupied the position of a stranger, establish a prima facie case against him for violation of duty to the corporation. See 10 Cyc. 810, where it is said that the burden of showing unfairness rests upon the challenging party. Of the Connecticut cases cited in the opinion, Mallory v. Mallory Wheeler Co.,61 Conn. 131, 23 A. 708, was a case where three directors acted together as a majority of the board to secure for themselves advantageous contracts with the Company. This was directly the contrary of the present situation.Nichols v. McCarthy, 53 Conn. 299, 23 A. 93, was a case of a voluntary disposition of property to one standing in a relation of confidence and trust who took part in the transaction. Looby v. Redmond, 66 Conn. 444,34 A. 102, is too widely different on its facts to be pertinent. In State v. Culhane, 78 Conn. 622,63 A. 636, the case was that of a direct transaction between the administratrix and the sole heir of that estate. Further, I have carefully examined the cases upon which the prima facie doctrine asserted is deemed to rest, and do not find that the facts there under examination justify any such sweeping rule as stated. Very briefly I will indicate what I mean: First Nat. Bank ofHilger v. Lang, 55 Mont. 146, 174 P. 597, was where a director was endeavoring to take advantage of his own negligence and that of other directors by asserting the validity of an unauthorized release to him by a cashier to whom the directors had never voted the power. Hanson Sheep Co. v. Farmers  Traders StateBank, 53 Mont. 324, 163 P. 1151, was a case where the sole official and the real owner of the company directed its bank of deposit to transfer the company's funds to his personal account, and then caused suit in the name of his company against the bank for diversion of these *Page 398 
funds. The cases of Booth v. Land Filling  Imp. Co.,68 N.J. Eq. 536, 59 A. 767, Sage v. Culver, 147 N.Y. 241,41 N.E. 513, and Ross v. Quinnesec Iron Mining Co., 142 C.C.A. 33, 227 F. 337, are all cases where directors contracted with themselves. Drennen v.Southern States Fire Ins. Co., 164 C.C.A. 616, 252 F. 776, was a case of alleged conspiracy between interlocking directorates. Pitman v. Elmore,93 Mo. App. 592, 67 S.W. 946, was the case of a director securing a preference where he was present at the meeting voting it but did not himself vote. Woodroof v. Howes,88 Cal. 184, 26 P. 111, was a case where — though the director benefited did not vote — the three directors who did vote were mere dummy directors representing the other. In none of these cases, unless possiblyPitman v. Elmore, do I find any basis for the rule I understand this court has adopted; and in that case I cannot say with certainty that the ruling goes to the extent of the present ruling, for here all the circumstances showing the relationship are fully brought out. If it does go so far, then the Missouri case has overlooked the point which I think is overlooked in the majority opinion here. Hallam v. Indianola HotelCo., 56 Iowa 178, 9 N.W. 111, admits fully the right of a director who dealt with the company. The director had loaned to the company, taken a mortgage and foreclosed, buying in at a small price. The court held that everything was all right up to the foreclosure sale, but that the director did not do all that, as an officer, he ought to have done to secure a larger price. There was no question of burden of proof.
We are not referred to any case in our reports which calls for the position taken by the majority, and the view adopted as to the burden of proof is strikingly inconsistent with the opinion in Smith v. Skeary,47 Conn. 47. What boots it to say in one breath that as *Page 399 
matter of law a director may deal with the corporation as a stranger, and in the next to say that merely because he is a director he must as matter of law be deemed prima facie to have cheated or acted in bad faith to his corporation? I suppose some courts do hold that a director cannot in any manner contract with his corporation. 10 Cyc. 808. But certainly the more generally accepted and businesslike view is that such contracts may be made, provided the director does not occupy the position of both buyer and seller, but are voidable under varying conditions. 10 Cyc. 809. I do not differ at all from the court in its general statement of the ultimate duty of directors to their corporations. What I do wish to be understood as maintaining is that where a director, under conditions as stated in the finding, acting entirely independently of the corporation and in no way taking part on both sides of the transaction, avails himself of the right to deal with the corporation, as it is announced he may do in Smith
v. Skeary, 47 Conn. 47, the fact alone that he is a director shall not, under such circumstances, stamp him as being prima facie guilty of fraud or breach of trust. This view is altogether too narrow, and may well discourage a director from coming to the aid of his company in time of need, and entirely destroys the effect of the rule that, if a director does not in fact or by necessary implication represent both sides, he is prima facie entitled to the benefit of the position of a stranger.
It appears to me that the rule adopted is not in accord with sound legal principles nor with good business policy. It is based on a technical relationship and not upon any real relationship of fact from which fraudulent conduct should be inferred. After Sisk had established a relationship which our own court and courts generally have said entitled him to be treated as a stranger, and after he had negatived the *Page 400 
claim, which is the very basis of liability in such cases, that he had acted on both sides in the transaction, he satisfied all preliminary requirements and was entitled to rest upon the situation, and it then became the duty of the receiver to go ahead with his proof, if any, of unfairness and breach of trust. In this case it was the receiver and not Sisk who failed to present his proof when, in the order of proof, it was his duty so to do.
The cases are numerous that a director, if in fact dealing as a stranger, is not forbidden so to deal. And my contention is that if, as in this case, the director has shown that what he was doing was done under such circumstances that he was not inhibited from so doing by the fact that he was a director, he shall not be subjected to the same burden he would have been under had he in fact represented both the corporation and himself.
In addition to the authorities already cited, I call attention to Twin-Lick Oil Co. v. Marbury, 91 U.S. 587,23 L. Ed. 328, a case where a director loaned money to the corporation secured by a trust deed and on foreclosure bid in the property. Mr. Justice Miller, in the course of the opinion sustaining the transaction, said (p. 589): "While it is true that the defendant, as a director of the corporation, was bound by all those rules of conscientious fairness which courts of equity have imposed as guides for dealings in such cases, it cannot be maintained that any rule forbids one director among several from loaning money to the corporation when . . . the transaction is open, and otherwise free from blame. No adjudged case has gone so far as this. Such a doctrine, while it would afford little protection to the corporation against actual fraud or oppression, would deprive it of the aid of those most interested in giving aid judiciously, and best qualified to judge of the necessity of that aid, and of the extent *Page 401 
to which it may safely be given." See also 139 Amer. St. Rep. p. 612.
I think the court has fallen into the fallacy explained in Thayer's Preliminary Treatise on Evidence, p. 353et seq., and that is the confusion of the burden of proof and the burden or duty of going ahead with evidence. The phrase "burden of proof" in actual use is ambiguous. It is sometimes used in one and sometimes in the other of these two senses. The decision rests, if I understand it, exactly upon such confusion. Attention to the situation upon the record will I think fully demonstrate this in view of the law stated above. The Jordan Company is being wound up as an insolvent estate by a receiver; Sisk presents his claim against the Company based upon a series of transactions with the Company. This claim is referred to a committee; the committee finds facts which show that Sisk, under the principles of law above stated, was dealing with the Company as a stranger. Having established this fact, and there being no question as to the figures in his claims, he had made out a prima facie case, or else the rule as to dealing as to strangers is practically of no consequence. Thereupon, it became the duty of the receiver, if he would show that in spite of his position as a stranger Sisk had in fact cheated and defrauded the Company, to go ahead and offer evidence upon that point. It appears from the finding that Sisk relied in the first instance upon his prima facie case as dealing with the corporation as a stranger, and that for some reason or other the receiver furnished no proof whatever with reference to the character of Sisk's transactions. And it was here that the receiver failed to recognize, and that I think the court fails to recognize, the position that the receiver was in, and if he chose not to attack the transaction by any evidence as to its character, then Sisk is completely protected *Page 402 
by his proof that he was acting in fact as a stranger.
The substance of this important distinction appears well stated in a citation by Thayer, page 356, from an opinion by Brett, Master of the Rolls, in Abrath v.North Eastern Ry. Co., L.R. 11 Q. B.D. 440, 452, as follows: "It seems to me that the proposition ought to be stated thus: the plaintiff may give prima facie evidence which, unless it is answered, either by contradictory evidence or by the evidence of additional facts, ought to lead the jury to find the question in his favor: the defendant may give evidence, either by contradicting the plaintiff's evidence or by proving other facts; the jury have to consider, upon the evidence given upon both sides, whether they are satisfied in favor of the plaintiff with respect to the question which he calls upon them to answer." See also another citation, Thayer, page 358, as follows: "In the BanburyPeerage Case, 1 Sim.  St. 153, in the course of a question relating to the presumption of legitimacy, the judges were asked by the House of Lords, `Whether in every case in which there is prima facie evidence of any right existing in any person the onus probandi
be always, or be not always, upon the person or party calling such right in question'? They answered, through Mansfield, C. J., `That in every case in which there is prima facie evidence of any right existing in any person, the onus probandi is always upon the person or party calling such right in question."
I agree of course with the doctrine that Sisk, presenting his claim to the receiver, has upon him the ultimate burden of proof in showing its validity, but that is an entirely different sense of the term from the burden of offering proof at some stage of the proceedings. The former never shifts, the latter may frequently shift. When Sisk showed a case, which *Page 403 
the committee has found in unmistakable terms, where he dealt with the corporation as a stranger, taking no part directly or indirectly in behalf of the corporation, he has established a prima facie case based on the position of a stranger, which throws the onus of further proof upon the defendant, and that the receiver, by neglecting to offer any evidence whatever, has failed.
If in fact a stranger had presented the claim, would it have been his duty, in addition to showing the facts on which he based his claim, to go further and establish as part of his main case that he was not a fraud or a cheat? I did not suppose so; and when Sisk established that he in fact dealt as a stranger, why is he not entitled to the presumption of honesty like any other stranger until the challenging party attacks his honesty?
This, as I understand it, is the application upon the present state of facts, of the distinction drawn by Professor Thayer between the burden of proof and the duty of going forward with evidence.
For these reasons I think there was no error.